                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                            DOCKET NO. 1:18-cv-00301-FDW
 CHARLES NALLEY,                                  )
                                                  )
         Plaintiff,                               )
                                                  )
 vs.                                              )
                                                  )                      ORDER
 ANDREW SAUL,                                     )
 Commissioner of Social Security,                 )
                                                  )
         Defendant.                               )
                                                  )

       THIS MATTER is before the Court on the Consent Motion for Attorney Fees submitted

by Plaintiff (Doc. No. 17). This action being submitted to the Court for entry of a Consent Order

agreed to by the parties; and it appearing that the parties have agreed that the Commissioner of

Social Security should pay the sum of $4,200.00, in full and final settlement of all claims arising

under the Equal Access to Justice Act (“EAJA”), see 28 U.S.C. § 2412(d); and for the reasons

stated in the motion, to which both parties have consented, and for good cause shown, the motion

(Doc. No. 17) is GRANTED.

       IT IS THEREFORE ORDERED that the Commissioner of Social Security pay to Plaintiff

the sum of $4,200.00 in attorney fees, in full satisfaction of any and all claims arising under EAJA,

28 U.S.C. § 2412(d), and upon the payment of such sum this case is DISMISSED WITH

PREJUDICE. If the award to Plaintiff is not subject to the Treasury Offset Program, payment will

be made by check payable to Plaintiff’s counsel, Charlotte Hall, and mailed to her office at P.O.

Box 58129, Raleigh, North Carolina 27658, in accordance with Plaintiff’s assignment to his

attorney of his right to payment of attorney’s fees under the EAJA. If the payment is subject to

                                                 1
offset, then any remaining fee will be made payable to Plaintiff and mailed to Plaintiff’s counsel’s

office address.


                                         Signed: January 27, 2020




                                                 2
